ACCEPTED
                                                                                                                    03-13-00490-CR
                                                                                                                           4106939
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                              2/11/2015 12:01:38 PM
                      Rosemary Lehmberg  Travis County District Attorney                                         JEFFREY D. KYLE
                                                                                                                             CLERK
                             P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695



                                                                                                   FILED IN
                                                                                            3rd COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
February 11, 2015                                                                           2/11/2015 12:01:38 PM
                                                                                                JEFFREY D. KYLE
                                                                                                     Clerk
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547, Capitol Station
Austin, Texas 78711

Re:    Court of Appeals Number: 03-13-00490-CR through 03-13-00493-CR; 03-13-00495-CR
       Trial Court Cause Number: D1-DC-13-900010, etc.
       Styled: Gerald Christopher Zuliani v. State of Texas

Dear Mr. Kyle:

This is to acknowledge receipt of your notice, dated February 6, 2015, that the above-referenced causes
have been set for oral argument on Wednesday, March 11, 2015, at 9:00 A.M.

Please inform the Court that the State will be represented at the scheduled time by M. Scott Taliaferro.


Sincerely,
/s/ M. Scott Taliaferro
M. Scott Taliaferro
Assistant District Attorney
State Bar No. 00785584
P.O. Box 1748
Austin, Texas 78767
(512) 854-9400
Fax No. (512) 854-4810
Scott.Taliaferro@traviscountytx.gov
AppellateTCDA@traviscountytx.gov


MST:vb


cc: Christopher P. Morgan
    Attorney at Law
    chrismorganlaw@cs.com




                           Criminal Justice Center  509 West 11th Street  Austin, Texas 78701